Citation Nr: 1309383	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO, in pertinent part, denied service connection for hepatitis C.

By way of history, the Board remanded this matter for further development in August 2012.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hepatitis C was not manifest in service and is not otherwise attributable to service, to include inoculations by an air gun.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided a VCAA-compliant notice letter to the Veteran in May 2008, prior to the initial adjudication of the claim. 

The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. 

The Board finds that all relevant post-service evidence has been obtained, to the extent possible, with regard to the Veteran's claim of service connection for hepatitis C.  The record reflects that the Veteran's service treatment records were destroyed in the July 1973 fire at the National Personnel Records Center and he was notified of this fact in a July 2008 letter.  He was also notified of the types of documents he could submit to substitute for his service treatment records.  In August 2008, the RO made a formal finding that the Veteran's service records were unavailable and provided a detailed list of its efforts to obtain them.  

Pursuant to the Board's August 2012 remand directives, the Veteran was afforded a VA examination for his hepatitis C claim in October 2012.  The examiner reviewed the claims file and the Veteran's complete history with the Veteran present, and a medical opinion was rendered based on the complete evidence of record and examination results.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Governing Statutes and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Feb. 21, 2013) (noting that the continuity of symptomatology provisions apply to the chronic disorders as listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Here, the Veteran has been diagnosed with cirrhosis of the liver in addition to or possibly as a result of hepatitis C.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cirrhosis of the liver, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Several risk factors for hepatitis C have been recognized.  These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).

The following key points regarding the contraction of hepatitis C also have been recognized.  First, hepatitis C is spread primarily by contact with blood and blood products.  Second, the highest prevalence of hepatitis C infection thus is among those with repeated, direct percutaneous exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Third, hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  VA Fast Letter 04-13 (June 29, 2004).  As such, VA has concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  Id. 

Analysis

The Veteran asserts that he contracted hepatitis C from inoculations by an air gun during service.  The Board notes that the Veteran's claim is largely premised on not having any other risk factors for hepatitis C; however, as explained further below, medical evidence reflects that he has a history of intranasal cocaine use and tattoos, which are recognized risk factors for hepatitis C.

As previously mentioned, the casefile contains a formal finding of unavailability with respect to the Veteran's service treatment records, to include entrance and separation examinations and reports.  Here, however, the Veteran does not contend that hepatitis C or cirrhosis of the liver manifested in service.  Furthermore, to the extent the Veteran asserts that he was inoculated in service, the Board finds such statements competent.  Hence, the absence of service treatment records is not prejudicial to his claim.

A July 2002 private treatment record reflects that the Veteran was diagnosed with chronic hepatitis C about one month prior.  He reported a history of tattoos, acupuncture, intranasal drug use, but no intravenous drug use or transfusions.  Laboratory tests revealed normal synthetic function in the liver.  A liver biopsy was performed in August 2002, which revealed a final diagnosis of mild to focally moderate chronic hepatitis C (grade 2-3), and stage 1 fibrosis.  

A March 2004 private medical record notes the Veteran's medical history of hepatitis C and that he claimed to have quit cocaine use approximately 10 years prior.

VA treatment records dated in June and July 2008 indicate the Veteran was being followed regularly for potential symptoms of hepatitis C.  A June 2008 mental health note reveals that the Veteran admitted to cocaine abuse for the past 20 years.  

A VA examination was conducted in October 2012 pursuant to a Board remand.  At that time, the Veteran reported that he was diagnosed with hepatitis C at Kaiser Permanente in 1996, but the examiner noted that these records actually showed a diagnosis about a month prior to July 2002, as discussed above.   The examiner confirmed a diagnosis of hepatitis C and noted that blood tests indicated that the Veteran had cirrhosis of the liver.  Both conditions were asymptomatic.  The examiner reviewed the claims file, pertinent medical history, and considered all possible modes of transmission of hepatitis C.  The examiner also considered the Veteran's allegations that he was inoculated in service with an air gun; however, he noted that the air gun was first invented in 1960 after the Veteran's service and therefore this would not have been possible.  Furthermore, the examiner noted that that the Veteran had a history of tattoos and intranasal cocaine use in the medical record.  It was also noted that at the time of the examination, the Veteran indicated that he smoked cocaine and denied ever snorting it.  The Veteran also admitted to having had sex with multiple partners, which is a known risk factor.  After considering the above, the examined opined that it was less likely than not that the Veteran's hepatitis C infection occurred while he was on active duty.

As noted above, the Veteran is competent to describe what he has personally experienced, including receiving inoculations in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, competency is a separate and distinct determination from credibility.  Here, the Board does not find the Veteran to be a credible historian.  As noted above, the crux of the Veteran's claim is the assertion that he has no other risk factors for hepatitis C other than the inoculation during service with an air gun.  In this regard, he is clearly not credible.  As noted above, at the time of diagnosis the Veteran reported a 20-year history of intranasal cocaine use.  He later denied intranasal drug use, but only after filing the present claim for compensation.  As such, the Board does not find his later assertions credible.  Significantly, the VA examiner noted that the air gun was not invented until 1960.  Therefore, the Veteran's assertions that he was inoculated by an air gun during service from 1956 to 1959 are simply not valid.  

Furthermore, the only competent medical opinion on the question of etiology weighs against the claim.  Here, the October 2012 VA examiner opined that it was less likely than not that the Veteran's hepatitis C infection occurred while he was in service.  The Board finds this opinion, which was made after an evaluation of the Veteran, a review of his claims file, and consideration of the Veteran's statements to be highly probative and competent evidence with respect to the question of whether the Veteran's current hepatitis C had its onset in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25   (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

The Board also considered the Veteran's assertions that his current hepatitis is related to service.  As a layperson, however, the Veteran is not competent to provide an opinion as to the etiology of his hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because hepatitis C is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Furthermore, the etiology of the hepatitis C is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hepatitis C are found to lack competency.  The Veteran's lay opinion is also substantially outweighed by the negative VA examination report.

In sum, the Veteran's hepatitis C did not manifest in service and is not otherwise related to service.  To the extent he has been diagnosed with cirrhosis of the liver, this condition was not noted in service, did not manifest to a compensable degree within one year of service, and there is no suggestion in the record that it is otherwise related to service.

In this case, the Board finds that service connection for hepatitis C is not warranted.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


